Citation Nr: 9933048	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  94-41 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a knife wound and lateral 
meniscectomy of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1967 to November 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected residuals of knife wound and lateral 
meniscectomy of the right knee and a 50 percent evaluation 
for PTSD.  

The Board notes that the veteran also timely perfected an 
appeal on the issues of increased evaluations for residuals 
of a gunshot wound to the right forearm and wrist and 
arthritis of the right elbow, as well as a claim for a total 
disability evaluation due to individual unemployability 
(TDIU).  The claim for an increased evaluation for residuals 
of a gunshot wound to the right forearm and wrist was denied 
by the Board in a May 1997 decision.  The claim for an 
increased evaluation for arthritis of the right elbow was 
withdrawn by the veteran at the October 1993 hearing before 
an RO hearing officer.  Finally, the claim for TDIU was 
granted by the RO, effective July 1, 1992, by rating decision 
in June 1994.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's right knee disability is manifested by 
extension to 0 degrees and flexion to 90-135 degrees, with 
pain, mild crepitus, and joint tenderness.  

3. The veteran's PTSD is manifested by a demonstrable 
inability to obtain or retain employment, severe 
limitation of social and family relationships, depression 
that limits his ability to function independently, 
impaired impulse control, and difficulty adapting to 
stressful situations.  


CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of a knife wound and lateral 
meniscectomy of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

A physical examination was conducted at Walter Reed Army 
Hospital in March 1970.  The examiner noted that the veteran 
served in Vietnam from March 1968 until he suffered a knife 
wound to the right knee as a result of hostile action in July 
1968.  The veteran was redeployed to Vietnam in August 1969 
until he sustained a gunshot wound to the right upper 
extremity in March 1970.  The veteran's DD Form 214 reports 
that he was awarded the Silver Star, Bronze Star Medal with V 
device and oak leaf cluster, Air Medal, Army Commendation 
Medal with V device, Purple Heart Medal with oak leaf 
cluster, and Combat Infantryman Badge, among other 
decorations and commendations for his military service.

The veteran filed an initial claim for VA benefits for 
service connection for a knife wound injury to his right knee 
and for nervousness in January 1971.  By rating decision in 
September 1970, the RO granted a 100 percent pre-
stabilization evaluation, effective from November 13, 1970, 
for the veteran's disabilities, including residuals of a 
right knee meniscectomy and reactive depression.  By rating 
decision in July 1971, the RO awarded a 30 percent evaluation 
for chronic depression neurosis and a 10 percent evaluation 
for residuals of a knife wound and lateral meniscectomy of 
the right knee, both effective from November 13, 1971.  
By rating decision in December 1988, the RO granted an 
increased evaluation of 50 percent for service-connected 
PTSD, previously diagnosed as depressive neurosis, effective 
from October 1, 1988.  

The veteran was hospitalized from March to May 1990 for 
treatment of PTSD.  The veteran reported rage, anger, lack of 
trust in others, sleeping difficulties, and withdrawal 
behavior.  Mental status examination on admission showed the 
veteran to be tense, with inappropriate anger and concern 
about his rage.  His speech was rather guarded and lacking 
spontaneity, but was coherent, logical, and relevant.  
The veteran's memory was good for recent and remote events 
and he had no psychotic manifestations, formal thought 
disorders, or overt mood swings.  At the time of discharge, 
the veteran's admission symptoms had improved, and 
the physician noted that the veteran was no longer psychotic, 
suicidal or homicidal.  The physician further noted that the 
veteran was unemployable.  

The veteran underwent VA psychotherapy with the stress 
disorder treatment unit during June 1990.  The examiner noted 
that the veteran had frequent interpersonal difficulties with 
both staff and other veterans.  The examiner reported that 
the veteran consistently pushed people away with abrasive 
behavior, but had a strong need to be accepted and liked by 
others.  The veteran exhibited sensitivity to slights, which 
served to promote his abrasive interpersonal behavior.  
During treatment the veteran related an incident during 
service in which he was captured and abused by the enemy and 
later rescued by his unit, which he had not previously 
reported.  

A VA examination was conducted in December 1990.  The veteran 
reported continuing symptoms of depression, lack of feeling, 
insomnia, and recurrent nightmares.  He stated that he 
remained isolated much of the time and was reluctant to leave 
his apartment.  He noted continued feelings of irritability, 
anger, and poor concentration.  The examiner provided a 
diagnosis of PTSD with depression.  The veteran reported 
continuing stiffness and aching pains of his right knee since 
the meniscectomy was performed.  Range of motion testing 
showed full extension, but pain on flexion beyond 90 degrees.  
The examiner noted no swelling of the right knee.  

A VA examination was conducted in August 1992.  The veteran 
reported right knee pain.  The examiner noted tenderness over 
the medial surface of the right knee and range of motion of 
0-90 degrees flexion/extension.  A diagnosis of status post 
knee injury with residual lateral meniscectomy and possible 
arthritis was provided.  X-ray examination of the right knee 
revealed degenerative joint disease with slight progression 
of joint space narrowing since previous X-ray examination in 
November 1991.  

A VA examination for PTSD was also conducted in August 1992 
and the examiner noted review of the veteran's claims file.  
The examiner noted that the veteran was extremely angry, 
hostile, and belligerent and had a difficult time relating 
his problems.  The veteran reported that he was afraid to 
leave the house, and wanted only to stay in bed.  He stated 
that he could not sleep due to nightmares.  The examiner 
stated that the veteran continued to have symptoms indicative 
of PTSD, including sleep disturbance, nightmares, fear, 
anxiety, anger, agitation, being alone, and inability to get 
along with other people.  The veteran was currently separated 
from his second spouse.  The veteran reported that he worked 
in law enforcement until 1987, but had not worked since that 
time.  The examiner noted that the veteran was anxious, 
easily agitated and irritated, and depressed, but not 
psychotic, suicidal or homicidal.  The examiner reported that 
the veteran's judgment and insight were impaired.  A 
diagnosis of PTSD was reported.  The examiner stated that the 
veteran's psychiatric diagnosis was primarily PTSD, which was 
compounded by the veteran's physical problems, but also the 
veteran's psychological factors might be affecting his 
physical disorders.  

In a statement, received in April 1993, the veteran stated 
that his PTSD symptoms had affected his ability to perform 
his jobs with law enforcement, and had resulted in many 
disciplinary problems.  The veteran reported that he had 
unemployed since 1980.  

In his VA Form 9, substantive appeal, received in July 1993, 
the veteran stated that his PTSD had caused "fits of rage" 
toward supervisors and subsequent charges of insubordination 
during employment as a law enforcement officer.  He stated 
that he had been terminated or forced to resign from every 
position he held, including the last position ending in 
October 1980.  The veteran reported the use of a prosthetic 
device/brace for his right knee due to instability.  

At a hearing before an RO hearing officer in October 1993, 
the veteran testified that he wore a brace on his right knee, 
at all times, because the knee would buckle causing him to 
fall.  Transcript, p. 2.  He reported constant tenderness and 
repeated swelling of the right knee.  Transcript, p. 3.  

The veteran testified that he went to the Vet Center daily 
and had weekly therapy sessions for treatment of his PTSD.  
He stated that although he did not have flashbacks, he had a 
lot of memories of his combat service.  He stated that he 
could not relate to his family or to an employer.  He noted 
that one sister would not let him spend time with his 
nephews, another sister would not let him in her house, and a 
third sister would not see him unless her husband was 
present.  Transcript, p. 4.  The veteran stated that he used 
to have bad nightmares that "just set [him] off" and 
frightened his family, but treatment had limited these 
episodes.  Transcript, p. 5.  The veteran reported problems 
with violent reactions during his employment in 
law enforcement.  Transcript, p. 6.  He stated that his last 
employment was in October 1980.  Transcript, p. 7.  

The record contains the June 1987 decision of an 
Administrative Law Judge for the Social Security 
Administration, received in December 1993.  A Board-certified 
psychiatric and neurologist, R.L.G., M.D., testified at the 
hearing as a medical advisor.  Dr. R.L.G. stated that the 
veteran suffered from depressive disorder and mixed 
personality disorder, with significant elements of 
aggressiveness with poor control of aggressiveness.  Dr. 
R.L.G. noted that the veteran had difficulty with 
concentration, low mood, crying spells, suicide ruminations, 
decreased energy, significant psychomotor agitation, and 
auditory hallucinations.  Dr. R.L.G. related that the 
combination of emotional stress and pain from various 
physical impairments resulted in marked restriction of 
activities of daily living and marked difficulties in 
maintaining social functioning.  He added that the veteran's 
poor control of his temper had resulted in the loss of jobs.  
Dr. R.L.G. concluded that the veteran was not employable.  

The record contains VA outpatient treatment records from 
October 1992 to February 1994 showing continued biweekly 
therapy sessions and treatment for complaints of right knee 
pain.  Beginning in mid-1993, the veteran reported that 
he was dating, but no lasting relationship was noted.  The 
veteran complained of compulsive eating.  Volunteer work at 
the Vet Center, with some difficulty with his supervisor, was 
noted.  Specific stress was noted surrounding the veteran's 
October 1993 hearing.  The records also noted that the 
veteran was performing aerobics three times per week, 
although it was reported that at times he was unable to 
continue this pattern.  

In May 1997, the Board remanded the veteran's claims for 
further development to include obtaining medical treatment 
records and VA examinations.  The RO was further directed to 
provide the veteran with the new rating criteria for 
psychiatric disorders, effective in November 1996.  In May 
1997, the RO requested that the veteran furnish a statement 
from a personal physician in reference to his right knee 
disorder or PTSD.  By letter, received in August 1997, the 
veteran stated that all of his medical treatment was 
performed at the VA Medical Center.  The veteran was provided 
with the new rating criteria in the May 1999 supplemental 
statement of the case.  

The record contains continued VA treatment for PTSD and right 
knee pain beginning in August 1994.  The veteran reported 
difficulty with self-care.  He stated that his feelings of 
loneliness were somewhat alleviated by his volunteer work.  
The veteran noted increased ability to suppress his anger 
feelings, but a continued fear of hurting people should he 
lose control of his anger.  The records noted complaints of 
nightmares, feelings of social isolation, anger, and strained 
relationships with family.  At the final individual therapy 
session in July 1996, the veteran reported the progress made 
and stated that if problems of isolation, difficulty sleeping 
and failure to take care of physical health were recognized, 
he would again seek therapy.  The veteran was also 
participating in group therapy sessions during this period.  
In July 1996 full range of motion of the right knee with 
pain, mild crepitus, and joint tenderness, but no effusion, 
was noted.  The records noted participation in exercise 
classes on a fairly regular basis.  

A VA examination for joints was conducted in September 1997, 
and the examiner noted review of the veteran's claims file.  
The veteran reported constant pain in his right knee, with 
increased pain during activity.  He noted that the pain was 
worse when going down stairs, getting up out of a chair, and 
walking.  He stated that, following an open lateral 
meniscectomy in August 1968, he did well until the previous 
four-to-five years.  He reported developing significant pain 
localized to the inferior lateral border of the patella and 
the lateral joint line.  He noted occasional swelling and 
warmth in the knee.  

Physical examination showed range of motion of 0-135 degrees 
with pain at the extremes of flexion.  The examiner noted no 
heat or effusion, but reported significant tenderness at the 
lateral joint line and pain with varus thrust.  Tenderness at 
the inferior lateral pole of the patella was also noted.  The 
examiner noted no evidence of ligamentous instability and 
stated that the knee was stable to varus/valgus and 
anterior/posterior stresses.  X-ray examination revealed 
significant loss of joint space on the lateral side with 
osteophytes consistent with lateral compartment valgus 
degenerative joint disease as well as patellofemoral 
arthritis.  The examiner provided an impression of status 
post right knee stab wound with subsequent lateral 
meniscectomy, with moderate lateral compartment valgus 
degenerative joint disease and patellofemoral arthritis.  The 
examiner noted that the veteran functioned well with a brace, 
which he did not wear to the examination, and anti-
inflammatory medication.  The examiner stated that there was 
no evidence of instability.  

A VA mental disorders examination was also conducted in 
September 1997, and the examiner noted review of the 
veteran's claims file.  The veteran reported initial 
diagnosis of PTSD in the early 1980s and reported severe 
symptoms at that time, including extreme rage, anger, 
flashbacks, chronic nightmares, periods of depression, 
irritability, and periods of isolation.  He reported current 
symptoms of nightmares, periods of anger and rage, social 
isolation and withdrawal, periods of depression, and chronic 
insomnia.  He denied any suicidal or homicidal ideation, 
auditory or visual hallucinations and any alcohol or drug 
use.  He stated that he currently lived alone and was not 
working.  The examiner noted that the veteran was extremely 
hard of hearing, but enjoyed learning sign language.  The 
veteran reported a hope of becoming more active, once he 
became more comfortable with signing.  

On mental status examination, the veteran's mood was reported 
as "scared" with somewhat blunted affect.  The veteran 
stated that he had nightmares every day and had periods of 
depression, rage, and anger, but denied hallucinations and 
flashbacks.  The veteran noted that prior to his diagnosis 
with PTSD he had severe problems, but now was able to deal 
with the problems better.  The examiner provided a diagnosis 
of mild-to-moderate PTSD with a current global assessment 
of functioning (GAF) rating of 55, due to difficulty with 
interpersonal skills, and isolation related to his PTSD.  

A further VA PTSD examination was conducted in September 
1997.  The veteran was interviewed and administered the 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2).  The 
results of testing were valid and suggested chronic anxiety 
stated with propensity to worry, depression, anxiety, and 
isolation from others.  The physician reported an impression 
of PTSD with a GAF of 51.  

Treatment records in April 1999 noted improved self-rating of 
level of anxiety and depression.  The veteran reported 
continuation of nightmares, almost nightly, but less violent 
in content and less disturbing.  He stated that he had a 
positive vacation with family members and reported positive 
experiences through volunteer work with Hospice.  


II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Evaluation of PTSD

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  Because 
the veteran's claim was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of the revised regulations in the May 1999 
supplemental statement of the case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394(1993).

Under the old Schedule the following evaluations are provided 
for:
? 50 percent when the ability to establish or maintain 
effective or favorable relationship with people is 
considerably impaired, and reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment as a result of 
psychoneurotic symptoms; 
? 70 percent when the ability to establish and maintain 
effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment;
? 100 percent when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996). 

The current Schedule provides for the following evaluations:  
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships;
? 70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting ); inability to establish and maintain effective 
relationships;  
? 100 percent for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability 
to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (1998).

Under the old Schedule, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for a 
100 percent evaluation.  As noted above, the criteria in 
Diagnostic Code 9400 for a 100 percent evaluation are each 
independent bases for granting a 100 percent evaluation.  See 
Richard v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).  The veteran has been 
unemployed since 1980.  The veteran testified at the October 
1993 hearing to violent reactions to supervisors and others 
during his previous employment.  As early as 1987, it was 
noted that the veteran's poor temper control resulted in 
the loss of jobs and the veteran was unemployable.  Although, 
the veteran is currently engaged in some volunteer work, 
there is no evidence of record that the veteran is able to 
obtain or retain employment.  The Board notes that the 
veteran was granted TDIU, effective in July 1992.  

In addition to the veteran's inability to obtain or retain 
employment, the evidence also demonstrates that the veteran 
was virtually isolated in the community, particularly prior 
to his commencing group and individual therapy at the VA 
Medical Center in 1993.  At the hearing in October 1993, the 
veteran stated that his sisters severely limited their 
contact with him and that his anger outbursts frightened his 
family.  Records from psychotherapy noted that the veteran 
missed several appointments due to an inability to leave the 
house due to emotional stress.  The VA examination in August 
1992 noted that the veteran was afraid to leave the house.  
The Board does note that the veteran's isolation appears to 
have improved through therapy as it was noted that he had 
been dating and went on a vacation with family members in 
1999.  However, even with this improvement, the Board finds 
that the evidence does not preponderate against an evaluation 
of 100 percent under the old Schedule, as the veteran has 
demonstrated the symptomatology necessary to meet one of the 
independent bases for such an evaluation, throughout the 
appeal period.  In addition, the Board notes that even with 
improvement, the veteran continues to suffer from nightmares, 
feelings of social isolation, anger, and strained 
relationships with his family.  Moreover, this 
"improvement" probably stems from the adjustments he has 
made because of the PTSD.   In any event, it is apparent that 
the course of his symptomatology has occurred outside of an 
ordinary working environment.  Based on a long-term 
assessment of the record, it remains quite doubtful whether 
he could maintain substantially gainful employment once the 
pressures of the workplace began to interact with his 
established PTSD symptoms.

Evaluation of Residuals of a Knife Wound and Lateral 
Meniscectomy of the Right Knee

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, an evaluation in excess of 10 percent for 
limitation of leg flexion requires limitation to less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  An 
evaluation in excess of 10 percent for limitation of leg 
extension requires limitation to 15 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Recurrent subluxation 
or lateral instability of the knee is entitled to a rating of 
10 percent for slight impairment, 20 percent for moderate 
impairment, and 30 percent for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.

In the instant case, the veteran has reported constant pain 
in his right knee with occasional swelling and instability.  
VA examinations were performed in December 1990, August 1992, 
and September 1997.  The first two examinations showed 
range of motion from 0-90 degrees, which was limited at 90 
degrees by pain.  The examination in September 1997 showed 
range of motion of 0-135 degrees with pain at the extremes of 
flexion.  VA outpatient treatment in July 1996 showed full 
range of motion of the right knee with pain and crepitus.  
The Board notes that the examiner in August 1992 noted 
specifically at what point the veteran's motion was limited 
by pain in the right knee.  Tenderness of the knee was noted 
on all examinations and mild crepitus was noted in July 1996.  
The Board finds that the evidence preponderates against an 
evaluation in excess of 10 percent for limitation of motion 
of the veteran's right knee.  The ranges of motion reported 
are well beyond that required for an evaluation in excess of 
10 percent.  The veteran reports occasional swelling of the 
knee, but no effusion was noted on any of the VA 
examinations.  In addition, although crepitus, tenderness, 
and pain on motion were noted, there is no indication that 
such causes a functional limitation analogous to the 
limitation of flexion or extension required for an evaluation 
in excess of 10 percent.  The Board notes that, although the 
veteran experiences pain in his knee, he has reported that he 
performs aerobics up to three times per week.  

In addition, there is no competent medical evidence of any 
instability of the right knee.  The veteran reported, at the 
October 1993 hearing, that the right knee would buckle 
causing him to fall, particularly when he did not wear the 
knee brace.  The VA examiner in September 1997 noted that the 
veteran was not wearing his knee brace and also noted that 
there was no evidence of instability of the right knee.  
Therefore, the Board finds that the evidence preponderates 
against a separate evaluation for instability of the knee.  


ORDER

Entitlement to a 100 evaluation for service-connected PTSD is 
granted.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a knife wound and lateral 
meniscectomy of the right knee is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 
  The United States Court of Appeals for Veterans Claims (known as the United Stated Court of Veterans 
Appeals prior to March 11, 1999) (hereinafter, "the Court") has held that the criteria in Diagnostic Code 9400 
for a 100 percent evaluation are each independent bases for granting a 100 percent evaluation.  See Richard 
v. Brown, 9 Vet. App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

